     Case: 1:18-cv-08269 Document #: 40 Filed: 01/22/20 Page 1 of 1 PageID #:130

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Cassidy J. Green
                                Plaintiff,
v.                                               Case No.: 1:18−cv−08269
                                                 Honorable Sharon Johnson Coleman
Josh Boedigheimer, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 22, 2020:


       MINUTE entry before the Honorable Sharon Johnson Coleman: Status hearing
held on 1/22/2020. Counsel requested that the stay remain pending plaintiff's state court
case. The Court orders the stay to remain. Plaintiff is granted permission to issue
third−party subpoenas. Status hearing set for 4/27/2020 at 9:00 AM. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
